Kao, Judge:
This appeal for reappraisement raises tbe question of the proper dutiable value of certain cowhide leather gloves, imported from Cuba, and entered at the port of Tampa, Florida.
It appears from a statement made bj counsel for the Government at the time of trial that the item listed as No. 110 on the consular invoice was inadvertently appraised at $11 per dozen, less 2 per centum cash discount, packed, but that it was the intention of the appraiser to appraise said item at $9 per dozen, less 2 per centum, packed.
On the record before me, I find that the value of the item listed on the consular invoice as No. 110, and described thereon as “6 dozens of pairs Split Cowhide Work Gloves” is $9 per dozen, less 2 per centum, packed.
Judgment will be entered accordingly.